                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
ex rel. Megen Duffy,

                      Relator-Plaintiff,

vs.                                       Case No. 14-2256-SAC-TJJ

LAWRENCE MEMORIAL HOSPITAL,

                      Defendant.


                         MEMORANDUM AND ORDER

      Plaintiff has brought this False Claims Act (“FCA”) lawsuit

against defendant Lawrence Memorial Hospital (“LMH”).       This case

is before the court upon LMH’s motion for summary judgment (Doc.

No. 322) and plaintiff’s motions for partial summary judgment (Doc.

Nos. 318) and for summary judgment against LMH’s counterclaims

(Doc. No. 320).

      Plaintiff alleges that LMH made two kinds of false statements

in this case.   First, plaintiff asserts that LMH falsely reported

information involving patients’ arrival time to the Government to

increase Medicare reimbursement.       Plaintiff asserts:

      that LMH knowingly manipulated the apparent order of
      timed patient events in medical records, so as to
      maximize Medicare reimbursement. In carrying out this
      scheme, LMH knew that the Specifications Manuals
      instructed LMH to abstract the earliest event in the
      medical record as “arrival time.”     So LMH made sure
      electrocardiogram (“EKG”) times were the earliest times
      appearing in the records of chest-pain patients.     Of
      course, these patients had necessarily arrived at the

                                   1
      hospital well before receiving an EKG. The proof is in
      the proverbial pudding.    LMH began reporting “zero”
      minute arrival-to-EKG times in 2011.

Doc. No. 333, p. 1. Plaintiff claims this misinformation “directly

impacted LMH’s Medicare reimbursement rate because of [its] impact

on the Outpatient Quality Reporting (‘OQR’), Inpatient Quality

Reporting (‘IQR’), and Hospital Value Based Purchasing (‘HVBP’)

programs.”    Id.

      Plaintiff’s second claim is that LMH knowingly, recklessly

and   falsely    certified   compliance    with   employee     anti-fraud

education requirements set out by Section 6032 of the Deficit

Reduction Act of 2005 (“DRA”) as a condition of payment from the

Medicaid program.     Id. at p. 2. Plaintiff seeks partial summary

judgment in her favor on this claim.       Doc. No. 318.

      LMH has alleged state law breach of contract and fraudulent

misrepresentation counterclaims against plaintiff.           These claims

arise from a settlement agreement LMH and plaintiff entered which

resolved discrimination claims plaintiff raised in administrative

complaints.     A broadly-stated release was part of the agreement.

The settlement agreement was struck a few months after plaintiff

filed this FCA action under seal.         LMH did not know of the FCA

action at the time of the settlement agreement.      LMH contends that

plaintiff breached the settlement agreement and made fraudulent

misrepresentations which LMH relied upon to enter the settlement




                                   2
agreement.      Plaintiff    asks    for   summary   judgment   against   the

counterclaims.       Doc. No. 320.

     As explained below, the court finds that LMH’s motion for

summary    judgment    should   be   granted   because   plaintiff   cannot

demonstrate an essential element of her FCA claims, that is the

materiality of the alleged false statements made by LMH.             For the

same reasons, plaintiff’s motion for partial summary judgment

should be denied.      With these rulings, the court shall decline to

exercise     jurisdiction    over    LMH’s   counterclaims.      Therefore,

plaintiff’s motion for summary judgment against the counterclaims

is moot.

I. SUMMARY JUDGMENT STANDARDS

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED.R.CIV.P. 56(a).

A “genuine dispute as to a material fact” is one “such that a

reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).            “Only

disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary

judgment.”     Id.    At the summary judgment stage, the court’s job

“is not ... to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.

. . . If [however] the evidence is merely colorable . . . or is

                                       3
not significantly probative . . . summary judgment may be granted.”

Id. at 249-50.

        The moving party bears the initial burden of showing the

absence of any genuine issue of material fact.                 Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).              Once the moving party meets

this    burden,      the   burden    shifts    to    the    nonmoving    party   to

demonstrate that genuine issues remain for trial as to those

dispositive matters for which the nonmoving party carries the

burden of proof. Nahno-Lopez v. Houser, 625 F.3d 1279, 1283 (10th

Cir. 2010).          The non-movant may not rely on the party’s own

pleadings; rather, the non-movant must come forward with facts

supported       by   competent     evidence.        Id.    (interior    quotations

omitted).    The essential inquiry is “whether the evidence presents

a sufficient disagreement to require submission to the jury or

whether it is so one-sided that one party must prevail as a matter

of law.”    Liberty Lobby, 477 U.S. 251-52.

II. FACTS

        The following facts are uncontroverted or construed in the

light    most    favorable    to    plaintiff.        Some    additional   facts,

particularly as to plaintiff’s DRA contentions, may be included in

the court’s later discussion of LMH’s arguments.

        In November 2013, plaintiff called a Centers for Medicare &

Medicaid Services (“CMS”) hotline to report LMH for falsifying

patient charts and charging Medicare for services LMH was not

                                         4
providing     so     that     LMH    would      receive    increased       Medicare

reimbursement.       Her allegations were investigated by NCI Advance

Med, a CMS contractor that investigates fraud allegations.                        That

investigation was closed around July 2014.

        Plaintiff filed her initial complaint under seal on May 30,

2014.      The   U.S.      Department     of   Justice    was    served    with    the

complaint.       The Health and Human Services Office of Inspector

General was notified and plaintiff was interviewed by the U.S.

Attorney’s Office for the District of Kansas.                    The Department of

Justice has declined to intervene in this case.                    Plaintiff filed

an amended complaint on June 16, 2015.                DOJ was served with the

complaint and again declined to intervene.

        A. Arrival time facts

        LMH makes daily claims to the Medicare program for interim

payment to a Medicare Administrative Contractor.                   LMH is paid for

services to Medicare patients through interim payments received

most business days.

        The charges LMH submits for payment are based upon LMH’s

chargemaster       which     is   LMH’s    official      rates     for    individual

procedures,      services and goods at the hospital. CMS determines

the payment rate for LMH’s charges for Medicare patient services

prior to the services being delivered.                LMH has a contract with

CMS   to   provide    services      to    Medicare    patients     for    the   rates

determined by CMS.

                                           5
     The    payment    rate   is     impacted     positively   by     LMH’s

participation   in    reporting    programs.     The   Inpatient    Quality

Reporting Program (“IQR”) is a “pay-for-reporting” program.          Under

this program, hospitals report certain designated quality measures

regarding their inpatient encounters to CMS.              The Outpatient

Quality Reporting Program (“OQR”) is also a “pay-for-reporting”

program.    Under this program, hospitals report certain designated

quality measures regarding their outpatient encounters to CMS.          In

return for submitting data for these reporting programs, hospitals

avoid a reduced payment for the provision of services to Medicare

patients.

     LMH’s Quality Services Department abstracts data from patient

charts and submits that data to CMS for IQR and OQR reports.           The

data abstraction is done using Specifications Manuals promulgated

by CMS.     Because abstractors do not and cannot alter patient

records or even investigate the accuracy of the patient records,

inaccuracies in patient records are simply carried over to the

abstracted data reported to CMS on IQR and OQR measures.

     Each fiscal year from 2011 to 2018, LMH completed Data

Accuracy and Completeness Acknowledgements (“DACA” forms) and

submitted those certifications to CMS.         The DACA forms acknowledge

that the information reported for the IQR program is accurate and

complete and that the acknowledgement is required for the IQR

program.

                                     6
        Each year CMS randomly selects 450 hospitals for each of the

IQR and OQR programs to verify the accuracy of the abstraction of

data from medical records.      In addition, there are 50 targeted

hospitals.    LMH has been randomly selected three times since 2011.

LMH satisfied the 75 percent accuracy threshold in these audits.

The audits, however, do not assess the accuracy of the medical

records themselves.

        The HVBP program is a budget-neutral program. Under the HVBP,

CMS withholds a percentage from the total annual Medicare payments

to all hospitals nationally, and places it in a separate fund used

to increase or decrease the reimbursement rate upon claims for

payment in following years, depending upon performance on certain

measures calculated with IQR data.

        All amounts in the HVBP fund are paid out to hospitals each

year.     CMS does not retain any of the money.

        “Arrival time” is a component of certain measures in the IQR

and OQR programs.     There are numerous other measures which do not

use “arrival time” as a component.

        Performing an ECG prior to registering a patient results in

the “arrival time” reported to CMS being the same as the ECG time

in the patient record, where the ECG is the earliest documented

event in the medical record.

        An expert witness for plaintiff has testified that, based

upon his review of documents, LMH failed to properly record the

                                   7
actual    arrival   times       of   ER   chest   pain   patients   by   delaying

registration until after an ECG was obtained.              Doc. No. 333-14, p.

3.     There is other evidence discussed in the orders denying LMH’s

first     motion    for    summary        judgment   and   LMH’s    motion     for

reconsideration (Doc. No. 204, pp.8-9, 16-19; Doc. No. 234, p. 4

n.2), that LMH knowingly falsified patient records with the intent

of causing abstracted “arrival times” to be later than they would

have    been   absent     the    falsification,      thereby   improving     LMH’s

reported performance on time measures for the IQR, OQR, and HVBP

programs.      See also, Doc. No. 333, Statement of Fact # 89 and

record citations in support.

        From 2010 through 2017 for LMH, the records in which the

abstracted “arrival time” of a patient was either the same as or

after a recorded EKG time represents 15.89% of the inpatient

records submitted to CMS for measures for which “arrival time” was

a data point.

        From 2010 through 2017 for LMH, the records in which the

abstracted “arrival time” was either the same as or after a

recorded ECG time represents 4.09% of the outpatient records

submitted to CMS for measures for which “arrival time” was a data

point.

        LMH reported “arrival times” that were used to calculate CMS

measure AMI-8A - - “primary percutaneous coronary intervention

received within 90 minutes of hospital arrival.”                “Arrival time”

                                           8
was either the same or after a recorded EKG time in 72.22 percent

of the records LMH submitted to CMS for HVBP measure AMI-8a for FY

2015.   The goal set out in AMI-8a was to administer a PCI (heart

catheterization) within 90 minutes of arrival.              No evidence has

been presented to show that the LMH’s allegedly false “arrival

times” had a material impact upon whether the goal was met.

      In fiscal years 2014, 2015, 2016 and 2017, LMH was not

penalized for reporting inaccurate data to CMS and LMH received

positive Value Based Purchasing adjustments based upon the data it

provided.

      B. DRA facts1

      LMH   has   submitted    attestation     of   compliance    forms    for

multiple fiscal years. The forms attest to compliance with Section

6032 of the DRA.      The forms state “as a condition for receiving

payments exceeding $5 million per federal fiscal year,” that the

signees have read Section 6032 of the DRA and examined LMH’s

policies and procedures.        The forms further state that LMH will

comply with the provisions to remain eligible for payment under

the Kansas Medicaid program and that LMH has complied with the

requirements of the DRA to educate employees and contractors

concerning, among other matters, the False Claims Act, state law

pertaining to Medicaid fraud and abuse, administrative remedies


1 In this opinion, the court has considered the statement of facts contained in
the parties’ memoranda in support of and opposition to both LMH’s motion for
summary judgment and plaintiff’s motion for partial summary judgment.

                                      9
for false claims and statements, civil or criminal penalties for

false claims and statements, and whistleblower protections under

such laws. Copies of attestations for the fiscal years 2014, 2015,

2016 and 2017 have been submitted as exhibits.

     Plaintiff has presented evidence that persons signed the

attestations       without    first     examining      LMH’s      policies      and

procedures.    Plaintiff has also presented evidence that LMH issued

employee    handbooks   over    several      years    which    did   not   contain

information required by DRA Section 6032.                     LMH has presented

evidence of its Codes of Conduct, Compliance Plans, Compliance

Handbooks, and on-line policy manuals over the years.                   There is a

fact issue as to whether these sources satisfy the Section 6032

requirements for all the years in dispute in this case.                      These

sources, however, provide some evidence that LMH publicized its

commitment to deterring fraud and abuse, and provided education

(sometimes quite general) regarding anti-fraud goals, remedies,

and legislation.

III. FCA STANDARDS

     “The    FCA    “covers    all    fraudulent     attempts     to    cause   the

government to pay out sums of money.’”               U.S. ex rel. Polukoff v.

St. Mark’s Hosp., 895 F.3d 730, 734 (10th Cir. 2018)(quoting U.S.

ex rel. Conner v. Salina Regional Health Ctr., Inc., 543 F.3d 1211,

1217 (10th Cir. 2008)(interior quotation omitted)).                    The statute

is to be read broadly.        Id. at 742.

                                        10
      Plaintiff brings this action under the FCA, specifically,

subsections (A),(B) and (G) of 31 U.S.C. § 3729(a)(1).                            These

subsections state that it violates the law to:                       (A) – knowingly

present or cause to be presented, a false or fraudulent claim for

payment or approval; (B) - knowingly make, use or cause to be made

or used, a false record or statement material to a false or

fraudulent claim; and (G) – knowingly make, use, or cause to be

made or used, a false record or statement material to an obligation

to   pay   or   transmit       money    or   property   to     the   Government,     or

knowingly conceal or knowingly and improperly avoid or decrease an

obligation to pay or transmit money or property to the Government.

      To prove a false claim under subsections (A) or (B), a

plaintiff must show that defendant:                 (1) made a claim; (2) to the

government; (3) that is materially false or fraudulent; (4) knowing

of   its   falsity;         and   (5)   seeking      payment    from    the     federal

government.      See U.S. v. The Boeing Company, 825 F.3d 1138, 1148

(10th Cir. 2016).

      To   prove       a     “reverse    false      claim”     under    FCA     section

3729(a)(1)(G)      a       relator   must    show   that:      (1)     the    defendant

knowingly made a materially false record or statement; (2) to

improperly avoid or decrease an obligation to pay or transmit money

or property to the government.               See U.S. ex rel. Matheny v. Medco

Health Solutions, Inc., 671 F.3d 1217, 1222 (11th Cir. 2012).

      A “claim” is:

                                             11
     (A) any request or demand . . . for money or property
     . . . that (i) is presented to an officer, employee,
     or agent of the United States; or (ii) is made to a
     contractor, grantee or other recipient, if the money
     or property is to be spent or used on the Government’s
     behalf or to advance a Government program or interest,
     and if the United States Government - - (I) provides
     or has provided any portion of the money or property
     requested or demanded; or (II) will reimburse such
     contractor, grantee, or other recipient for any
     portion of the money or property which is requested or
     demanded . . .”

31 U.S.C. § 3729(b)(2).

     False claims under the FCA may be either factually false or

legally false. Boeing, 825 F.3d at 1148; U.S. ex rel. Lemmon v.

Envirocare of Utah, Inc., 614 F.3d 1163, 1168 (10th Cir. 2010).               A

factually false claim involves the submission of an incorrect

description   of   goods   or   services   provided    or    a    request   for

reimbursement for goods or services never provided.              Polukoff, 895

F.3d at 741; Boeing, 825 F.3d at 1148; Lemmon, 614 F.3d at 1168

(interior quotation omitted).      A legally false claim is one which

falsely certifies compliance with a regulation or contractual

provision as a condition of payment.       Polukoff, supra; Boeing, 825

F.3d at 1148; Lemmon, 614 F.3d at 1168.       A legally false claim may

be express or implied.     Boeing, 825 F.3d at 1148.        An express claim

occurs upon a false certification of compliance with a term where

compliance is a prerequisite to payment.         Id.    An implied claim

occurs when the request for payment lacks an express certification,




                                    12
but contains a knowing and false implication of entitlement to

payment.     Id.

        “To give rise to liability under the FCA, the submitted claim

must be both knowingly and materially false.”            Boeing, 825 F.3d at

1148.     “’Liability [under the FCA] does not arise merely because

a false statement is included within a claim’; rather, ‘the false

statement must be material to the government’s decision to pay out

moneys to the claimant.’”        U.S. ex rel. Thomas v. Black & Veatch

Special, 820 F.3d 1162, 1169 (10th Cir. 2016)(quoting Conner, 543

F.3d at 1219 & n.6).

        Plaintiff mainly states that LMH made either express legally

false claims or factually false claims.2         Doc. No. 333, p. 46.        LMH

argues that plaintiff’s claims are largely implied certification

claims.     Doc. No. 334, p. 56.        The court does not believe the

categorization of plaintiff’s claims is important to defendant’s

materiality argument.

IV. PLAINTIFF’S CLAIMS

        According to the pretrial order, plaintiff is making the

following     claims:     1)   that,    in   violation    of   31   U.S.C.    §

3729(a)(1)(A), LMH submitted false claims to Medicare; 2) that, in

violation of 31 U.S.C. § 3729(a)(1)(A), LMH submitted false claims

to Medicaid; 3) that, in violation of 31 U.S.C. § 3729(a)(1)(B),



22Plaintiff states in a footnote, however, that the individual DRA claims might
be seen as implied false certifications. Doc. No. 333, p. 42 n.9.

                                       13
LMH   submitted   false   records    or   statements     to   Medicare   which

constituted “false claims” and that these records or statements

included but were not limited to “harvested patient records”,

Inpatient Quality Reports, Outpatient Quality Reports, and Data

Accuracy and Completeness Acknowledgement certifications; 4) that,

in violation of 31 U.S.C. § 3729(a)(1)(B), LMH submitted false

records    or   statements    to   Medicaid     which    constituted     “false

claims”, specifically attestations of compliance with Section 6032

of the DRA; 5) that, in violation of 31 U.S.C. § 3729(a)(1)(G),

LMH concealed or improperly avoided an obligation to repay money

received   from   Medicare    through     the   Market    Basket   Update    of

Outpatient Quality Reporting.        Doc. No. 317, pp. 14-15.

      These claims, as discussed in plaintiff’s response to the

summary    judgment     motion,     concern     two     alleged    underlying

falsehoods:     1) that LMH submitted false information concerning

patients’ arrival times; and 2) that LMH falsely certified that it

complied with the provisions of Section 6032 of the DRA. Any claim

relating to the general warranties of truth contained on individual

claim forms3 or on the DACA forms cannot describe a material

falsehood if the underlying alleged falsehoods are immaterial.


3 There is evidence that individual claim forms submitted by LMH contained
language stating:
      Submission of this claim constitutes certification that the
      billing information as shown on the face hereof is true, accurate
      and complete. That the submitter did not knowingly or recklessly
      disregard or misrepresent or conceal material facts.


                                     14
V. DEFENDANT’S ARGUMENTS FOR SUMMARY JUDGMENT

     Defendant’s      main    argument        for   summary    judgment    is     that

plaintiff cannot prove a materially false claim for payment or a

materially false statement or record in support of such a claim.4

Doc. No. 323, p. 12.          The same argument would apply to dispute

whether defendant had an obligation to repay money it received

from Medicare.

     A. Materiality standards

     “Material” means “having a natural tendency to influence, or

be capable of influencing, the payment or receipt of money or

property.”     31   U.S.C.     §   3729(b)(4).         The    Supreme     Court   has

counseled that the term must be given a rigorous and demanding

construction in the context of the FCA.               Universal Health Servs.,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2002-03

(2016)(“Escobar”).

         “[M]ateriality ‘look[s] to the effect on the likely or

actual     behavior      of        the    recipient           of   the      alleged

misrepresentation.’”     Id., 136 S.Ct. at 2002 (quoting Williston on

Contracts § 69:12, p. 549 (4th ed. 2003)). The Court further stated

in Escobar:

     The False Claims Act is not “an all-purpose antifraud
     statute,” Allison Engine, 553 U.S., at 672, 128 S.Ct.
     2123 or a vehicle for punishing garden-variety breaches
     of    contract    or     regulatory    violations.    A

4 LMH also argues that plaintiff has not proven that false arrival times were
reported. The court finds that plaintiff has presented sufficient evidence to
create a jury issue on this point.

                                         15
     misrepresentation cannot be deemed material merely
     because the Government designates compliance with a
     particular   statutory,   regulatory,   or   contractual
     requirement as a condition of payment. Nor is it
     sufficient for a finding of materiality that the
     Government would have the option to decline to pay if it
     knew of the defendant's noncompliance. Materiality, in
     addition, cannot be found where noncompliance is minor
     or insubstantial. See United States ex rel. Marcus v.
     Hess, 317 U.S. 537, 543, 63 S.Ct. 379, 87 L.Ed. 443
     (1943)   (contractors'   misrepresentation   that   they
     satisfied a non-collusive bidding requirement for
     federal program contracts violated the False Claims Act
     because “[t]he government's money would never have been
     placed in the joint fund for payment to respondents had
     its agents known the bids were collusive”); see also
     Junius Constr., 257 N.Y., at 400, 178 N.E., at 674 (an
     undisclosed fact was material because “[n]o one can say
     with reason that the plaintiff would have signed this
     contract if informed of the likelihood” of the
     undisclosed fact).

     In sum, when evaluating materiality under the False
     Claims Act, the Government's decision to expressly
     identify a provision as a condition of payment is
     relevant, but not automatically dispositive. Likewise,
     proof of materiality can include, but is not necessarily
     limited to, evidence that the defendant knows that the
     Government consistently refuses to pay claims in the
     mine run of cases based on noncompliance with the
     particular   statutory,   regulatory,   or   contractual
     requirement. Conversely, if the Government pays a
     particular claim in full despite its actual knowledge
     that certain requirements were violated, that is very
     strong evidence that those requirements are not
     material. Or, if the Government regularly pays a
     particular type of claim in full despite actual
     knowledge that certain requirements were violated, and
     has signaled no change in position, that is strong
     evidence that the requirements are not material.

Id. at 2003-04.    “The fundamental inquiry is ‘whether a piece of

information   is    sufficiently    important   to   influence   the

[government’s] behavior . . .”      U.S. v. Coloplast Corp., 2018 WL



                                   16
4029549 *6 (D.Mass. 8/17/2018)(quoting U.S. ex rel. Winkelman et

al. v. CVS Caremark Corp., 827 F.3d 201, 211 (1st Cir. 2016)).

Courts    should     conduct     a    holistic      approach       to     determining

materiality, but “[m]ateriality is ‘more likely to be found where

the   information     at   issue     goes    “to   the     very    essence    of    the

bargain.”’”        Id., (quoting United States ex rel. Escobar v.

Universal    Health    Servs.,       Inc.,   842   F.3d     103,    109    (1st    Cir.

2016)(citing Escobar, 136 S.Ct. at 2003 n.5)).

      B. Arrival times

      It is undisputed that “arrival time” is a component of certain

measures used in the IQR and OQR programs and that there are

numerous other measures for which arrival time is not a factor.

      The court has reviewed the record citations presented by

plaintiff.    There is clear and substantial support for the general

proposition that LMH’s reimbursement is affected positively by

submitting    IQR    and   OQR     reports.        There    is     also    clear    and

substantial support for the proposition that LMH’s reimbursement

from the Government can be positively or negatively affected under

the HVBP program from statistical measurements using information

supplied by LMH.5     There is evidence that “arrival time” is a data


5 The court relied upon these general propositions in part to deny LMH’s
materiality argument in LMH’s first motion for summary judgment. Doc. No. 204,
pp. 19-20. Also, at the time the court decided the first motion for summary
judgment, discovery was not complete and plaintiff’s claims were not as clear.
A final pretrial order has been entered which helps clarify plaintiff’s claims.
Discovery is complete. Under these circumstances, the court has confidence in
finding that plaintiff is unable to show evidence of materiality upon which a
reasonable jury could find in plaintiff’s favor.

                                        17
point which can affect some of the measures used by the Government

in the HVBP program.       One such measure is labelled AMI-8a.             This

involves the time from arrival to heart catheterization.                    But,

plaintiff has not presented evidence showing that LMH’s alleged

arrival    time   manipulations     actually     affected    a   reimbursement

decision or reimbursement rate, or would likely have had an

effect.6

      Such evidence or allegations are critical.             In U.S. ex rel.

McBride v. Halliburton Co., 848 F.3d 1027, 1033 (D.C. Cir. 2017),

the court held that speculative statements that a false headcount

“might” have led to an investigation or might have resulted in

some charged costs being disallowed, was far too attenuated to

satisfy the FCA’s materiality standard.              Also, in U.S. ex rel.

Nargol v. DePuy Orthopaedics, Inc., 865 F.3d 29, 36 (1st Cir. 2017)

cert. denied, 138 S.Ct. 1551 (2018), the court affirmed the

dismissal of a FCA claim involving the use and FDA approval of a

medical device where the defendant allegedly told doctors that the

device had a failure rate of 0.1% at five years, as opposed to a

more modest 4% to 4.5% claimed in FDA filings.              This claim that a


6 Plaintiff’s statement of fact # 92 (Doc. No. 333, p. 28) states that the
amount of reimbursement upon every inpatient claim was increased because of the
reported arrival times’ impact upon the AMI-8A measure.         But, the record
citations do not adequately support plaintiff’s claim. The witnesses either
speak in generalities or do not specifically address reimbursement. Similarly,
plaintiff’s statement of fact # 95 (Doc. No. 333, p. 29) states that LMH received
additional reimbursement of each Medicare claim because of its performance in
the HVBP program. Plaintiff’s citations, however, do not show that the alleged
inaccurate arrival times had a material impact upon plaintiff’s performance
score.

                                       18
design defect was misrepresented was dismissed because there was

no allegation that the difference between 0.1% and 4%-4.5% was

significant     to     doctors     or    the   difference    between    being

reimbursable by the government and not being reimbursable.7

     The court does not question that the Government expects to

receive accurate information from LMH.            LMH expressly represents

through   the   DACA    forms    and    warranties   made   with   claims   for

payments, that the information submitted is accurate and complete.

LMH also impliedly represents that the information it submits for

the Government is accurate.            Several witnesses have testified as

to this understanding.           But, for plaintiff to establish a jury

issue as to materiality, there must be some showing that the

inaccuracy alleged as to arrival time is sufficiently critical

that the Government modified or would likely have modified its

reimbursement behavior on the basis of that information. Plaintiff

has failed to present evidence that LMH’s alleged submission of

inaccurate arrival time data was material to a reimbursement

decision, in other words, that it would not be considered by the

Government as a minor or insubstantial matter as opposed to a

material violation of LMH’s duty to provide accurate and complete

information.




7 The court also reversed the dismissal of a FCA claim that defendant sold a
defectively manufactured product to a provider that sought government
reimbursement. 865 F.3d at 41.

                                        19
       The statutes and regulations cited by plaintiff are quite

general in nature.        Plaintiff cites 42 C.F.R. § 482.24 which

requires LMH, as a condition of participation in Medicare, to

maintain accurate medical records.        This regulation, however, does

not make perfect compliance a condition to receive payment and it

does    not   directly   concern    the   participation      in   or    payment

conditioned on the IQR, OQR or HVBP programs. A mandatory broadly-

stated certification of compliance with laws and regulations was

rejected as proof of materiality in Conner, 543 F.3d at 1218-22.

The court believes the requirements of § 482.24 also fail to

demonstrate the materiality of the alleged misrepresentations in

this case.

       Plaintiff also cites 42 U.S.C. §§ 1395ww(b), 1395l(t)(17) and

1395ww(o).      These    statutes   authorize   the   IQR,    OQR      and   HVBP

programs.     But, the general language set forth does not support a

claim of materiality in the context of this case.

       There is no indication in plaintiff’s materials that the

Government has refused to pay a claim or reduced compensation to

a Medicare participant because of a similar inaccuracy.             Moreover,

LMH’s reimbursements in past years from the Government appear not

have been affected by the Government’s knowledge of plaintiff’s

allegations.     This is some evidence against plaintiff’s claim of

materiality.     See McBride, 848 F.3d at 1034; D’Agostino v. EV3,

Inc., 845 F.3d 1, 7 (1st Cir. 2016).

                                     20
      In   sum,   while    the   provision    of     accurate   and   complete

information from LMH is a real and logical expectation by the

Government, the record indicates that plaintiff cannot prove that

LMH’s alleged misrepresentations as to measures involving arrival

times are so important that they have affected or likely would

affect the Government’s reimbursement decisions.8

      C. DRA claims

      The DRA went into effect on January 1, 2007. The Act requires

employee    anti-fraud      education      methods    as   a    condition    of

participation for entities that receive annual Medicaid payments

of at least $5 million.       LMH has received more than $5 million in

Medicaid payments each year since 2007.

      Section 6032 of the DRA, at 42 U.S.C. § 1396a(68), requires

that a state Medicaid plan:




8 In reaching this decision, the court does not rely upon LMH’s arguments
regarding the validation of LMH’s abstracting process, the administrative
remedies available to LMH if it wishes to challenge a reimbursement adjustment,
or LMH’s claim that the HVBP program does not impact the federal treasury.
These arguments are not pertinent to the materiality analysis required in this
case because they do not reach the question of whether the provision of
inaccurate or incomplete information from LMH’s medical records affected or
likely would affect the Government’s reimbursement actions. The court is not
convinced that an audit of the abstracting process addressed the source of
inaccuracy alleged by plaintiff. If LMH’s argument is that the leeway granted
in the auditing process (a 75% threshold) suggests that far less than perfect
accuracy is required, the court is still unconvinced that LMH is not comparing
apples and oranges.      The court agrees with plaintiff that the possible
administrative remedy for LMH if it wishes to contest a reimbursement adjustment
is not germane to whether the alleged misrepresentations in this case were
material to the Government. Finally, whether the U.S. Treasury is ultimately
impacted is not relevant to the question of whether an alleged misrepresentation
affected or would likely affect a reimbursement decision.

                                      21
        provide that any entity that receives or makes annual
        payments under the State plan of at least $5,000,000, as
        a condition of receiving such payments, shall--

        (A) establish written policies for all employees of the
        entity (including management), and of any contractor or
        agent of the entity, that provide detailed information
        about the False Claims Act established under sections
        3729 through 3733 of Title 31, administrative remedies
        for false claims and statements established under
        chapter 38 of Title 31, any State laws pertaining to
        civil or criminal penalties for false claims and
        statements, and whistleblower protections under such
        laws, with respect to the role of such laws in preventing
        and detecting fraud, waste, and abuse in Federal health
        care programs (as defined in section 1320a-7b(f) of this
        title);

        (B) include as part of such written policies, detailed
        provisions   regarding  the   entity's  policies   and
        procedures for detecting and preventing fraud, waste,
        and abuse; and

        (C) include in any employee handbook for the entity, a
        specific   discussion  of   the   laws  described   in
        subparagraph (A), the rights of employees to be
        protected as whistleblowers, and the entity's policies
        and procedures for detecting and preventing fraud,
        waste, and abuse;

The   Kansas   Medicaid   plan   incorporates   these     requirements   for

service providers to Medicaid patients.

        There is evidence in the summary judgment record which creates

a jury issue as to whether LMH complied with the requirements that

it inform its employees of the provisions of the FCA and the Kansas

false claims statutes in the detail and manner mandated in Section

6032.     The court finds, however, that plaintiff cannot show that

LMH’s    compliance   statements   were   material   to   a   reimbursement

decision by the Government.


                                    22
        Plaintiff relies upon: the statutory language of Section

6032; the language of the Kansas Medicaid plan which incorporates

Section 6032’s requirements; Answers to Frequently Asked Question

sent by CMS to State Medicaid Directors; the Kansas Medical

Assistance Program Fee-for-Service Manual (Doc. No. 323-19, p.

20); and the language of the attestations of compliance.            All of

these sources indicate that compliance with Section 6032 is a

mandatory condition of receiving payments.           The court concludes

these    sources,   by   and   large,    simply    repeat   the   statutory

commandment of Section 6032 and that this does not suffice to

establish a jury issue as to materiality.           As previously quoted,

in Escobar the Court said clearly that “[a] misrepresentation

cannot be deemed material merely because the Government designates

compliance with a particular statutory, regulatory, or contractual

requirement as a condition of payment.”           136 S.Ct. at 2003.   The

Court expressly disagreed with the position that “any statutory,

regulatory, or contractual violation is material so long as the

defendant knows that the Government would be entitled to refuse

payment were it aware of the violation.”           Id. at 2004.   Contrary

to plaintiff’s claim, a misrepresentation regarding the anti-fraud

education given to LMH employees does not go to the essence of the

bargain between LMH and the state and federal government for the




                                    23
provision of medical services.9          Nor has plaintiff shown that the

Government’s knowledge of plaintiff’s claims, or of similar claims

from other persons, has led to a change in the Government’s

reimbursement decisions.            Upon the record presented, the court

finds that plaintiff could not persuade a reasonable jury that LMH

made a misrepresentation relating to Section 6032 of the DRA which

was material to the Government’s reimbursement actions.

VI. LMH’S COUNTERCLAIMS SHALL BE DISMISSED WITHOUT PREJUDICE.

      The    dismissal      of    plaintiff’s    federal     claims   opens   the

question     of   whether    to    dismiss    LMH’s    counterclaims    without

prejudice pursuant to 28 U.S.C. § 1367(c).               The court finds that

it is unlikely that litigation in state court would cause a

substantial increase in cost or inconvenience for the parties.

There   is   also   a    strong    argument     that   the   counterclaims    are

permissive and lack an independent jurisdictional basis.                See U.S.

ex rel. O’Donnell v. America at Home Healthcare, 2018 WL 319319 *8

(N.D.Ill. 1/8/2018); Wilhelm v. TLC Lawn Care, 2008 WL 640733 *3

(D.Kan. 3/6/2008); Allen v. Leal, 27 F.Supp.2d 945, 949 (S.D.Tex.

1998); Chemtech Industries, Inc. v. Goldman Financial Group, Inc.,

156 F.R.D. 181, 185 (E.D.Mo. 1994).              Under these circumstances,


9 In her reply brief, plaintiff cites U.S. v. Quicken Loans, Inc., 239 F.Supp.3d
1014 (E.D.Mich. 2017) in support of her materiality argument. The court finds
that the alleged false statements about compliance with FHA requirements for
mortgage insurance in Quicken Loans are considerably closer to the essence of
the bargain between the defendant and the Government in that case, than the
evidence presented by plaintiff for the summary judgment record in the case at
bar.

                                        24
the court shall dismiss LMH’s counterclaims without prejudice

pursuant to 28 U.S.C. § 1367(c)(3).                See Anglemyer v. Hamilton

County    Hosp.,    58    F.3d   533,    541     (10th    Cir.     1995)(sustaining

dismissal of supplemental state claims where pretrial proceedings

had been completed); see also Ball v. Renner, 54 F.3d 664, 669

(10th Cir. 1995)(describing dismissal of supplemental claims after

pretrial      dismissal     of   federal      claims      as    the    “most     common

response”).

VII. CONCLUSION

       For the above-stated reasons, LMH is entitled to summary

judgment against plaintiff’s claims under the FCA.                     The motion at

Doc.   No.    322   is    therefore     granted.         For    the    same    reasons,

plaintiff’s motion for partial summary judgment (Doc. No. 318)

must be denied.           The court shall dismiss LMH’s counterclaims

without      prejudice.      Finally,      the    court        shall   declare    that

plaintiff’s motion for summary judgment at Doc. No. 320 is moot.

       IT IS SO ORDERED.

       Dated this 2nd day of October 2018, at Topeka, Kansas.


                          s/Sam A. Crow
                          Sam A. Crow, U.S. District Senior Judge




                                         25
